DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-7, 10, 11, 13, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yota et al (U.S. Pub #2018/0277527).
With respect to claim 1, Yota teaches a device assembly comprising: 
a device wafer (Fig. 12, 235); 
a plurality of electrodes (Fig. 12, 240) disposed on said device wafer, wherein said device wafer and said plurality of electrodes form a surface acoustic wave (SAW) device (Paragraph 44); 
a plurality of device pads (Fig. 12, 237) disposed on said device wafer, wherein each of said plurality of electrodes are electrically coupled to at least one of said device pads (Paragraph 62); 
a cap wafer (Fig. 12, 200) coupled to said device wafer through a seal layer (Fig. 12, 225 and Paragraph 43), 
said cap wafer having a plurality of contact pads (Fig. 12, 295) and a plurality of interconnect pads (Fig. 12, 230A) integral with a surface of said cap wafer, wherein each of said plurality of contact pads is electrically coupled to one of said plurality of interconnect pads; and 
a plurality of conductive interconnects (Fig. 12, patterned portion of 265 within through via 260), wherein each of said plurality of conductive interconnects is electrically coupled between one of said plurality of device pads and one of said plurality of interconnect pads.

With respect to claim 3, Yota teaches a coating (Fig. 12, 220 and Paragraph 43) covering at least a portion of said device assembly.  
With respect to claim 5, Yota teaches that each of said plurality of conductive interconnects comprises a deposited conductive trace (Fig. 12, 265 and Paragraph 47).  
With respect to claim 6, Yota teaches that said cap wafer defines a plurality of vias (Fig. 12, 260), and wherein said plurality of conductive interconnects each extend through one of the plurality of vias.  
With respect to claim 7, Yota teaches at least one passive electronic component (Fig. 12, 215A-C and Paragraph 59) disposed on said cap wafer.  
With respect to claim 10, Yota teaches that said contact pads are configured for at least one of solder coupling and wirebond coupling (Fig. 12, 230C and Paragraph 64).
With respect to claim 11, Yota teaches a cap wafer assembly comprising: 
a cap wafer (Fig. 12, 200) comprising a plurality of contact pads (Fig. 12, 295) and a plurality of interconnect pads (Fig. 12, 230A) integral with a surface of said cap wafer, wherein each of said plurality of contact pads is electrically coupled to one of said plurality of interconnect pads, and 
wherein said cap wafer is coupled to a surface acoustic wave (SAW) device including a device wafer (Fig. 12, 235 and Paragraph 44), a plurality of electrodes (Fig. 12, 240) disposed on the device wafer, and a plurality of device pads (Fig. 12, 237) disposed on the device wafer and electrically coupled to at least one of the electrodes (Paragraph 62); and 
a plurality of conductive interconnects (Fig. 12, patterned portion of 265 within through via 260), wherein each of said plurality of conductive interconnects is electrically coupled between one of the plurality of device pads and one of said plurality of interconnect pads.
With respect to claim 13, Yota teaches a coating (Fig. 12, 220 and Paragraph 43) covering at least a portion of said device assembly.  
With respect to claim 15, Yota teaches that each of said plurality of conductive interconnects comprises a deposited conductive trace (Fig. 12, 265 and Paragraph 47).  
With respect to claim 16, Yota teaches that said cap wafer defines a plurality of vias (Fig. 12, 260), and wherein said plurality of conductive interconnects each extend through one of the plurality of vias.  
With respect to claim 17, Yota teaches at least one passive electronic component (Fig. 12, 215A-C and Paragraph 59) disposed on said cap wafer.  
With respect to claim 20, Yota teaches that said contact pads are configured for at least one of solder coupling and wirebond coupling (Fig. 12, 230C and Paragraph 64).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yota, in view of Honer et al (U.S. Pub #2006/0220234).
With respect to claim 2 and 12, Yota does not teach that each of said plurality of conductive interconnects comprises a wirebond.  
Honer teaches a surface acoustic wave package, wherein two wafers (Fig. 13C, 610C and 620C) are connected by a plurality of conductive interconnects that comprise a wirebond (Fig. 13C, 652C).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form conductive interconnects in the device of Yota to comprise wirebonds as taught by Honer in order to achieve the predictable result of providing electrical connections to the device wafer to an external substrate (Paragraph 72). 


Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yota, in view of Koshido (U.S. Pub #2004/0207033).
With respect to claims 4 and 14, Yota does not teach that each of said plurality of conductive interconnects comprises a printed conductive trace. 
Koshido teaches a plurality of conductive interconnects comprising a printed conductive trace (Fig. 3, 22a/22b and Paragraph 124-125). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the interconnects of Yota as a printed conductive trace as taught y Koshido in order to simplify the manufacturing process (Paragraph 124-125).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yota, in view of Liu (U.S. Pub #2018/0294255).
With respect to claims 8 and 18, Yota does not teach that said at least one passive electronic component comprises a surface mount component.  
Liu teaches a wafer level device comprising a passive component, wherein the passive electronic component comprises a surface mount component (Figs. 9 and 13, component 30; Paragraph 28-31).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the passive component of Yota as a surface mount component as taught by Liu in order to achieve the predictable result of providing an inductor, capacitor, resistor, or integrated passive device (Paragraph 28).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yota, in view of Lee (U.S. Pub #2006/0024900).
With respect to claims 9 and 19, Yota does not teach that at least one passive electronic component comprises a printed component.  
Lee teaches forming a passive electronic component as a printed component (Paragraph 84).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the passive element of Yota as a printed component as taught by Lee in order to reduce the complexity or length of time to fabricate the passive device (Paragraph 89). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826